PER CURIAM.
This is an appeal from a summary judgment entered in favor of appellee insurance carrier ruling that appellants were not entitled to recover under their uninsured motorist policy for injuries sustained in an automobile accident with third party tort-feasors with whom appellants settled without the carrier’s consent. On the authority of Rafferty v. Progressive Am. Ins. Co., 558 So.2d 432 (Fla. 2d DCA 1990) and Watherwax v. Allstate Ins. Co., 538 So.2d 108 (Fla. 2d DCA 1989), we reverse. We conclude from the record that a genuine issue of material fact existed as to whether appellee’s subrogation rights had been prejudiced from the settlement.
Reversed and remanded for proceedings consistent herewith.
RYDER, A.C.J., and LEHAN and THREADGILL, JJ., concur.